Citation Nr: 1418914	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability manifested by an adrenal mass, to include as due to herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   Jurisdiction of the Veteran's claims resides in the Des Moines, Iowa RO.

In May 2011, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  A neurological disorder has not been shown to be causally related to a disease, injury or event in service, to include as due to herbicide exposure.

2.  The Veteran does not have a disability manifested by an adrenal mass that is related to his military service, to include as due to herbicide exposure or as secondary to service-connected PTSD.


CONCLUSIONS OF LAW

1.  A neurological disorder was not incurred in active military service, to include as due to herbicide exposure.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic disability manifested by an adrenal mass was not incurred in active service, to include as due to herbicide exposure or as secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA issued a VCAA notice letter to the Veteran in September 2006, prior to the initial adjudication of his claims.  Furthermore, a June 2011 letter informed the Veteran of the elements necessary to establish connection for a disability manifested by an adrenal mass, as secondary to PTSD.  The letters informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA. 
 
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, disability records from the Social Security Administration, and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with the May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The purpose of the remand was for additional VCAA notice to be issued, to obtain outstanding VA treatment records and a VA examination to be scheduled to obtain etiology opinions with respect to a neurological disorder and an adrenal mass.  
A review of the post-remand record shows that a VCAA letter was sent in June 2011, VA treatment records were associated with the claims file and a VA examination was performed in July 2011 (with an addendum provided in October 2011) that provided the requested opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310. 

Service connection for certain diseases, such as nephritis or organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As nephritis and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran's service personnel records demonstrate that he served within the borders of Vietnam from January 1970 to September 1970 and from July 1971 to April 1972.  He is therefore presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

Neurological Disorder

The Veteran contends that service connection for a neurological disorder is warranted.  His service treatment records are negative for any complaints, diagnosis or treatment of a neurological disorder, however, he has repeatedly indicated that he began experiencing blackouts and tremors shortly after separating from service.  

On VA Agent Orange examination in August 1984, the Veteran reported that two years after leaving Vietnam, he had his first "black-out" spell, characterized by "blindness" for a second.  He reported that this happens once a year.   

On VA examination in July 2011 and in an October 2011 addendum, the examiner determined that the Veteran had the following four neurological disorders:  a seizure disorder; dementia secondary to microvascular disease (initially diagnosed as Alzheimer's type dementia); benign, essential tremor left arm/hand; and cephalgia, tension type headaches.  The examiner concluded that each is less likely to have had its onset during active military service, and it is less likely than not caused or aggravated by illness, injury, environmental exposure, such as Agent Orange, or other event during active duty.       
 
With respect to a seizure disorder, the examiner noted that the onset was 10-15 years after the Veteran's military service based upon the history in the claims folder.  The examiner noted that the "blackouts" described by the Veteran in the 1984 history and physical were described as blindness for a second but without falling to the ground or loss of consciousness.  Later records indicate a change in the character of the blackouts; sometime in the 1980s the Veteran began to have a sudden loss of consciousness and began falling to the floor.  The examiner highlighted a May 2006 primary care note which reported this change occurred in 1987 or 1988. The examiner felt that the etiology of the blackouts reported in August 1984 is uncertain but in light of the way they were described at the time, they are less likely than not related to the currently diagnosed seizure disorder.  The examiner stated that there is no known relationship between exposure to dioxins and seizure disorder.  It was noted that the Veteran had a history of excessive alcohol consumption after military service through 1995 and that this included the time frame of the reported change in the character of these blackouts.  

With respect to dementia secondary to microvascular disease (initially diagnosed as Alzheimer's type dementia), the examiner noted that the first symptoms appeared in the late 1990s or early 2000s, greater than 20 years after military service.  The examiner stated that there is no known relationship between exposure to dioxins and dementia.  It was noted that the Veteran has a history of hypertension and hyperlipidemia, as well as a 27 year history of smoking, which are all risk factors for development of small vessel subcortical vascular dementia.  

With respect to the tremor in the left arm/hand, the examiner noted the onset approximately 2 years following military service, based upon data in the claims folder and specifically, the history and physical examination conducted in August 1984.  The examiner noted that there is no known relationship between exposure to dioxins and benign essential tremor which is a common condition and often found within several generations of a family.

With respect to tension type headaches, the examiner noted the onset approximately 2 years after military service based upon data found in the claims folder, specifically, the history and physical examination conducted in August 1984.  The examiner noted that there is no known relationship between exposure to dioxins and tension headaches.

Initially, the Board notes that a neurological disorder, diagnosed as a seizure disorder; dementia secondary to microvascular disease; benign, essential tremor left arm/hand, and cephalgia, tension type headaches, is not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307(a)(6).

Moreover, there is no competent evidence that any of the Veteran's diagnosed neurological disorders were manifested in service.  The service treatment records do not show treatment for neurological disorder, and there is no evidence that a neurological disorder was shown within a year of discharge from active service.  The VA examiner has placed the onset of the seizure disorder and dementia from 10 years to 20 years after service and the tremor and tension headaches from 2 years after service with no evidence that any of these disorders were incurred in or related to active military service.  The opinions provided by the examiner are based on a clinical evaluation of the Veteran, a thorough review of the claims folder, and are well reasoned and supported by rationale.  The examiner's opinions are not contradicted by any differing opinion issued by a medical professional.  Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence of record is against the claim for service connection for a neurological disorder, to include as due to herbicide exposure.   

Adrenal Mass

The Veteran has argued that an adrenal mass is a result of his in-service exposure to herbicides or is due to his service-connected PTSD.  In support of his claim, he has referenced several medical articles.  These articles, however, do not contain any information or analysis specific to his case and therefore are of no probative value.

Service treatment records are negative for any complaints, diagnosis, or treatment pertaining to the kidneys or an adrenal mass.   

Post-service, VA treatment records show an abdominal CT (computed tomography) scan conducted in 2006 revealed a finding of stable right adrenal mass which most likely represented an adenoma.  

Following a VA examination in July 2011 (with an addendum report dated in October 2011), the examiner concluded that the Veteran's adrenal adenoma was less likely than not caused or aggravated by illness, injury, environmental exposure such as Agent Orange, or caused or aggravated beyond normal progression by the now service-connected PTSD.  The rationale provided was that the adrenal adenoma was an incidental finding during a routine abdominal CT scan in 2006, 34 years after the Veteran left active military service.  The examiner stated that the adrenal adenoma had been evaluated in the endocrinology clinic where it was determined to benign without hormonal activity or demonstrable impact on functional ability.  

Initially, the Board notes that an adrenal adenoma is not listed as one of the disabilities for which presumptive service connection can be granted under 38 C.F.R. § 3.307(a)(6).

Moreover, based on a lack of evidence in service of a kidney disorder, and the fact that there was no evidence of an adrenal mass until many years following discharge from active service, the Board finds that the preponderance of evidence is against this claim, and that it must be denied.  Furthermore the adrenal mass itself, without a diagnosed or identifiable underlying malady or disability, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, the competent evidence of record establishes that the adrenal adenoma is benign without hormonal activity or demonstrable impact on functional ability.  As such, the requirement for a current disability due to disease or injury is not adequately demonstrated.  Therefore, under the circumstances, service connection for a disability exhibited by an adrenal adenoma, to include as due to herbicide exposure or as secondary to service-connected PTSD is denied.   

Conclusion

The Board notes that, in addition to the medical evidence, it has also considered the Veteran's personal statements concerning his claimed disabilities.  In this regard, a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the diagnosis of a neurological disorder or disability characterized by an adrenal adenoma is not a condition capable of lay description by the person experiencing it because such conditions require medical testing for their diagnosis, such as the CT scan which revealed the adrenal mass in this case, and they are otherwise medically complex and not subject to lay observation by the senses.  Therefore, the Veteran's own lay statements and beliefs about the eitiology of the disorders at issue in this case do not constitute competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for a neurological disorder or a disability manifested by an adrenal mass.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for a neurological disorder is denied.

Entitlement to service connection for disability manifested by an adrenal mass, to include as due to herbicide exposure or as secondary to service-connected PTSD, is denied.

 

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


